Case 1:10-cv-09650-RMB-GWG Document 469-2 Filed 04/03/20 Page 1 of 4




                      Exhibit 2
    Case 1:10-cv-09650-RMB-GWG Document 469-2 Filed 04/03/20 Page 2 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA and the
 STATE OF NEW YORK

 ex rel. JUNE RAFFINGTON,
                                                       Case No. 10-cv-9650 (RMB) (GWG)
        PLAINTIFFS,
                                                       DECLARATION OF
        v.                                             JESSICA SCHMOR

 BON SECOURS HEALTH SYSTEM, INC.,
 BON SECOURS NEW YORK HEALTH
 SYSTEM, and SCHERVIER LONG TERM
 HOME HEALTH CARE PROGRAM,

        DEFENDANTS.


       Under 28 U.S.C. § 1746, I, Jessica Schmor, state:

       1.      I am over the age of eighteen and am competent to testify regarding the matters
discussed in this Declaration.

       2.      I am the Founder and President of Allegiant Experts, LLC, a consulting firm located
in Windermere, Florida. I have personal knowledge of the facts stated herein and, if called as a
witness, could and would competently testify to them under oath.

       3.      I am a registered nurse and certified medical coder. I received my nursing degree
with honors from Algonquin College of Applied Arts and Technology in 2000. I am also an
Accredited Healthcare Fraud Investigator; Certified Healthcare Chart Auditor; Certified ICD-10
Trainer; Certified Professional Coder; and Certified Legal Nurse Consultant. I am a member of
the American Academy of Professional Coders; National Alliance of Certified Legal Nurse
Consultants; National Health Care Anti-Fraud Association; American Health Information
Management Association; Association of Health Care Auditors and Educators, American Nurses
Association, Florida Nurses Association, and American Association of Critical-Care Nurses.

        4.      Since 2008, I have provided health care coding, audits, consulting and litigation
services for commercial, legal and government clients, including providers and payers of health
care services, attorneys, the United States Department of Justice, and the Centers for Medicare and
Medicaid Services.

       5.      Since 2009, I have been consulting and performing audits for both plaintiffs and
defendants, with respect to various legal issues. I have also provided testifying and non-testifying
expert services to plaintiffs in False Claims Act (“FCA”) litigation involving allegations of
improper coding and billing to the Medicare and Medicaid programs.




                                                 1
    Case 1:10-cv-09650-RMB-GWG Document 469-2 Filed 04/03/20 Page 3 of 4



        6.      Prior to that time, I worked in a Special Investigative Unit of a health plan and
conducted various audits and compliance reviews regarding possible healthcare fraud allegations.
I have participated in multiple investigations, which have ranged from an individual claim to large,
multi-year investigations and audits.

        7.     During my employment, I have engaged with hospital systems, commercial health
plans, government entities, and various consulting agencies. I have consulted on rules and
regulations for coding and billing, and I have performed and supervised audits and various costs
containment initiatives. I have performed audits for further investigation and support of improper
claims for Special Investigation Departments and on behalf of in in conjunction with the
Department of Justice for healthcare fraud cases.

       8.      The global Covid-19 Pandemic has significantly impacted the overall operations of
my firm, and the staffing and operations I have dedicated to this case, as well as the other legal
matters we are working on simultaneously.

       9.      I am based in Orange County, Florida, where a State of Local Emergency was
declared on March 13, 2020. With the influx of non-essential employees now forced to work from
home, internet speed has slowed considerably.

       10.     In addition, the administrative assistant for my firm has recently fallen ill with an
upper-respiratory flu-like illness. As a result, both myself and another Florida-based employee,
who is normally staffed full-time on this matter, now each spend approximately 15 hours per week
completing necessary administrative tasks normally performed by this assistant.

        11.      The Pandemic also has impacted the medical reviewers who assist my coding of
patient files for a number of matters handled by my firm. These impacts have slowed my
progress on this matter and have required me to reallocate my work time to fill in for the
reviewers on this matter and my other matters.

       12.      Four staff are based in Orange County, Florida, two are based in Austin, Texas,
and one is based in Minnesota. Two of my reviewers have school-age children whose schools
have closed to slow the spread of the coronavirus; these individuals have had to take on
additional childcare duties as a result.

        13.     One reviewer also works as a part-time nurse in a home healthcare setting; as a
result of the Pandemic, she was called upon to dedicate considerably more time to nursing care,
both to assist with an influx of patients requiring medical treatment and to cover for other nurses
who have fallen ill and are unable to work. As a result of her nursing work, I personally covered
some of her responsibilities on the case for the last couple of weeks, which slowed the overall
progress of our work.

       14.     Further, each of my reviewers has experienced internet and IT issues similar to
those experienced by my Florida-based staff. To safeguard protected health information (“PHI”)
contained in the documents under review in this case and other matters, the reviewers access
documents via a terminal server, which prevents the download of documents to personal devices.
My staff have reported significant delays in interfacing with the terminal server.


                                                 2
    Case 1:10-cv-09650-RMB-GWG Document 469-2 Filed 04/03/20 Page 4 of 4



       15.     When my firm’s employees or remote reviewers experience IT problems, we
contact an outside vendor that provides our internet and technology support. Due to the
Pandemic, the vendor’s response times have been considerably delayed, from an average of 30
minutes to a couple of hours.

I affirm, under penalty of perjury, that the above and foregoing information is true and correct.



Dated: April 2, 2020



_______________________

Jessica Schmor




                                                 3
